Citation Nr: 0211427	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  98-08 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include interstitial disease.

2.  Entitlement to service connection for stomach disorders.

3.  Entitlement to a higher (compensable) initial rating for 
a granuloma of the right lower lung.

4.  Entitlement to a higher initial rating for tachycardia 
with intermittent atrial fibrillation, currently rated 10 
percent disabling.

[The issues of entitlement to service connection for 
dizziness; entitlement to an increased rating for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD), panic disorder with agoraphobia, and social 
phobia; entitlement to a higher initial rating for thoracic 
spine degenerative joint disease; and entitlement to a higher 
initial rating for lumbar spine degenerative joint disease 
will be addressed in a later decision.]

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1954 to May 1978.  This case comes before the Board 
of Veterans' Appeals (Board) from a rating decision of 
January 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.  A hearing was 
conducted by the RO hearing officer in May 1999.

The Board notes that service connection for an anxiety 
disorder was initially granted by the RO in January 1998.  
Following the above-mentioned May 1999 hearing, the RO 
hearing officer, in granting the veteran's previously denied 
claim for entitlement for service connection for PTSD, 
essentially replaced the previously service-connected anxiety 
disorder with the newly service-connected PTSD.  As such, the 
Board is of the opinion that this claim for an increased 
rating for the veteran's service-connected psychiatric 
disorder is more appropriately stated as set forth on the 
title page of this decision.  Also, a decision on the merits 
of this issue will be held in abeyance pending the 
development described below concerning the issue of service 
connection for dizziness.  In this regard, the Board notes 
that there is a question as to whether the dizziness is a 
symptom of the psychiatric disorder.  

The Board further notes that service connection for lumbar 
spine arthritis was granted by the RO in May 2000.  The RO is 
shown to have evaluated the lumbar spine disorder together 
with the veteran's previously service-connected thoracic 
spine disability.  The Board is of the opinion that these two 
service-connected back disabilities should be evaluated 
separately as each disability involves more than just the 
first or last vertebrae of each segment of the spine.  See 
Note to 38 C.F.R. § 4.71a, Diagnostic Code 5285.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for dizziness and for 
the issue of entitlement to an increased rating for thoracic 
spine degenerative joint disease.  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing these 
issues.  Also following the above-mentioned development, the 
Board will address the issues of entitlement to an increased 
rating for an acquired psychiatric disorder, to include post-
traumatic stress disorder (PTSD), panic disorder with 
agoraphobia, and social phobia; and entitlement to a higher 
rating for lumbar spine degenerative joint disease.


FINDINGS OF FACT

1.  The veteran does not have COPD or interstitial disease 
which is shown to be either related to his period of service 
or to have been caused or aggravated by his service-connected 
granuloma of the right lower lung.  

2.  It is not shown that the veteran has a stomach disability 
related to service or to any injury therein.  

3.  The veteran's service-connected granuloma of the right 
lower lung is manifested by complaints of shortness of 
breath, normal spirometry testing findings, and medical 
findings of no evidence of an interstitial lung disease.

4.  The veteran's service-connected tachycardia with 
intermittent atrial fibrillation is not manifested by severe 
frequent attacks, or paroxysmal atrial fibrillation or other 
supraventricular tachycardia with more than four episodes per 
year, documented by electrocardiogram (ECG or EKG) or Holter 
monitor.


CONCLUSIONS OF LAW

1.  Service connection for COPD or interstitial disease is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2002).

2.  Service connection for a stomach disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).

3.  A compensable initial rating for granuloma of the right 
lower lung is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7 and 4.97, Diagnostic Codes 
6820, 6839 (2002).  

4.  Application of the extraschedular provisions for the 
veteran's service-connected granuloma of the right lower lung 
is not warranted in this case.  38 C.F.R. § 3.321(b)(1) 
(2002).

5.  The criteria for an initial rating in excess of 10 
percent for tachycardia with intermittent atrial fibrillation 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4.7, and 4.104, Diagnostic Code 7010 (in 
effect prior to and after January 12, 1998).  

6.  Application of the extraschedular provisions for the 
veteran's service-connected tachycardia with intermittent 
atrial fibrillation is not warranted in this case.  38 C.F.R. 
§ 3.321(b)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001)).  Among other things, this law eliminates the concept 
of a well-grounded claim, and redefines the obligations of VA 
with respect to notice and the duty to assist.  Regulations 
implementing the VCAA have now been published.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  However, the Board finds that here all 
pertinent mandates of the VCAA and implementing regulations 
are met.  

The veteran was notified via rating decision dated in January 
1998, statement of the case dated in May 1998, and 
supplemental statements of the case dated in October 1998, 
March 1999 and May 2000 as to why his claims were denied.  
The RO has obtained the veteran's service treatment records.  
The veteran has not identified any other pertinent medical 
records which remain outstanding.  The Board notes that the 
veteran has been accorded several VA compensation and pension 
examinations regarding his various claims, most recently in 
2000.  No further assistance to the veteran in the 
development of evidence is required.  

Where, as here, there has been substantial compliance with 
the VCAA and the implementing regulation, a remand would 
serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).



I.  Service Connection Claims

A.  Service Connection Laws and Regulations 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. §§ 3.303, 3.304; Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1999).

In order to prevail on the merits in an issue of service 
connection, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Regulations further provide that service connection shall be 
granted for any disability which is proximately due to, the 
result of, or for the degree of aggravation caused by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

B.  Chronic Obstructive Pulmonary Disease (COPD)/Interstitial 
Disease

The veteran essentially claims that service connection should 
be granted for COPD or interstitial disease as this disorder 
is related to his period of service, or, alternatively, was 
either caused and/or aggravated by his service-connected 
granuloma of the right lower lung.  See Appellant's Brief, 
dated in July 2002.

The veteran's service medical records contain no mention of 
either complaint, treatment or diagnosis of COPD.  An X-ray 
report ordered in November 1977 shows an impression of 
previous fibrocalcified residual in the right lower lung 
field, and a nipple shadow in the left.  Another chest X-ray 
report, ordered in December 1977, showed no evidence of 
pulmonary mass.  

A March 1992 VA chest X-ray report shows a diagnosis of 
findings compatible with COPD and pulmonary hypertension.  An 
April 1992 VA chest X-ray report shows a diagnosis of old 
granulomatous disease without radiographic evidence of acute 
cardiopulmonary disease.  The Board parenthetically notes 
that the veteran is service-connected for granuloma of the 
right lower lung.

A VA pulmonary function test report dated in November 1997 
includes a diagnosis of normal spirometry findings.  On VA 
compensation and pension examination in November 1997 a 
diagnosis of COPD secondary to tobacco abuse, by history, but 
currently normal pulmonary function tests and insufficient 
evidence to warrant a diagnosis of COPD was supplied.  

A letter dated in April 1999, from a private physician, Dr. 
B.A.B., indicates that he opined that review of chest X-rays 
of the veteran from 1977 [during his period of active 
service] show abnormalities which represent some of the chest 
X-ray abnormalities shown on current CT chest scans, most 
recently in January 1999.  A letter dated in June 1999 from 
this private physician additionally indicates that a 
speculated left upper lobe nodule was not described on the 
1977 films, and that the etiologies of the interstitial lung 
disease, the granulomas, and the left upper lobe nodule were 
not known at this time.  

In the course of his personal hearing conducted in May 1999, 
the veteran testified that the onset of his COPD is 
essentially reflected as being part of his service-connected 
granuloma which was shown in service.  He added that he 
suffered from shortness of breath and a productive cough 
while in the service.  (See page 4 of the hearing 
transcript.)  

An August 1999 VA pulmonary function test report shows that 
spirometry appeared to be within normal limits.

On March 2000 special VA pulmonary examination, examination 
findings reflected that the examiner, following the review of 
the veteran's claims folder and post-service medical records, 
opined that there was no evidence of a current diagnosis of 
interstitial lung disease.  COPD was not mentioned.  

As was previously noted, in order to prevail on the merits in 
an issue of service connection, there must be, in pertinent 
part, medical evidence of current disability.  Hickson, 
supra.  In the instant case, the evidence of record, to 
include both VA and private medical records, is devoid of a 
finding which shows a current diagnosis of COPD or 
interstitial disease.  Although the disorder was previously 
diagnosed in 1992, it was not found on the most recent 
examinations.  As for the veteran's ancillary legal theory, 
namely, that he has COPD which is secondary to his service-
connected granuloma of the right lower lung, as noted before, 
a current COPD disorder has not been demonstrated to exist, 
therefore, entitlement to service connection on a secondary 
basis in this instance is also precluded.  

While the veteran essentially asserts that he has COPD and/or 
interstitial disease which should be service-connected on 
either a direct or secondary basis, his statements in this 
regard are not competent evidence.  Medical causation 
involves questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge/expertise.  Because he is a layperson and does not 
have medical training, the veteran is not competent to 
establish by his own opinion that he has COPD/interstitial 
disease which is related to either his period of service or 
to his service-connected right lung disorder.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  The preponderance 
of the evidence is against the veteran's claim, and it must 
be denied.



C.  Stomach Disorders

The veteran essentially claims that service connection should 
be granted for stomach disorders (to include hiatal hernia, 
GERD [gastroesophageal reflux disease] and diverticulosis) as 
his stomach problems were initially manifested during his 
period of active duty.  See Appellant's Brief, dated in July 
2002.

The veteran's service medical records indicate that he 
complained of abdominal pain in June 1970; a diagnosis of any 
stomach-related disorder was not provided.  At the time of 
the veteran's retirement examination he did complain of 
having had frequent indigestion; however, clinical evaluation 
of the veteran was noted to be normal.  

An August 1997 private medical record shows diagnoses of 
right upper quadrant discomfort, dizziness, and history of 
kidney stone.

A private clinical record dated in November 1997 shows that 
upper GI [gastrointestinal] testing revealed sliding type 
hiatal hernia with lower esophageal reflux, and findings of 
duodenitis.  An additional private medical record dated in 
November 1997 shows that abdominal examination of the veteran 
was totally within normal limits.  

On VA examination in November 1997 the veteran complained 
that he experienced right upper abdominal quadrant pain which 
leads to immediate dizziness.  Upper GI, lower GI, CT, and 
ultrasound testing were noted to show kidney stones.  The 
examiner opined, concerning the veteran's complaints of 
stomach pain, that there was insufficient clinical evidence 
at present to warrant a diagnosis of any acute or chronic 
problems or residuals thereof.  

A February 1998 VA medical record includes a diagnosis of 
GERD.  A VA outpatient treatment record dated in March 1999 
shows a questionable diagnosis of GERD.  

In the course of his personal hearing conducted in May 1999, 
the veteran testified that he had taken over-the-counter 
anti-acids since his period of service for heartburn.  (See 
page 5 of the hearing transcript.)  

The Board finds that there is no competent evidence that the 
veteran has a stomach disorder related to his period of 
active duty.  On VA examination in November 1997, the 
examining physician indicated that there was insufficient 
clinical evidence at present to warrant a diagnosis of any 
acute or chronic problems or residuals thereof concerning the 
veteran's stomach complaints.  A February 1998 VA medical 
record includes a diagnosis of GERD and a March 1999 VA 
progress note contains a diagnosis of questionable GERD; 
however, there is no medical evidence linking this to 
service.  The only evidence of record to the effect that the 
veteran has a stomach disorder related to his period of 
service is in his own allegations.  As a layperson, he is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu, supra; Grivois 
v. Brown, 6 Vet. App. 136 (1994).  Hence, his opinion that he 
has a stomach disability related to his period of service is 
without probative value.  

Given the medical evidence and its review thereof, the Board 
finds that the veteran does not have a stomach disorder which 
was either incurred in or aggravated by his period of active 
service.  Hickson, supra.  In reaching this conclusion, the 
Board has considered the applicability of the benefit of the 
doubt doctrine.  Here however, the preponderance of the 
evidence is against the veteran's claim.  There is no 
reasonable doubt to resolve in his favor.  

II.  Higher Ratings

A.  Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

B.  Granuloma of the Right Lower Lung

The veteran's service medical records from his period of 
active duty include a March 1978 X-ray report which indicates 
findings of small granuloma in the right lower lung.

A March 1992 VA X-ray report shows a calcified granuloma in 
the right base.  A November 1994 VA X-ray report includes a 
diagnosis of old granulomatous disease.  

Normal spirometry findings were documented as part of a VA 
pulmonary function test afforded the veteran in November 
1997.  A VA examination report, also dated in November 1997, 
shows a diagnosis of old granulomatous lung disease 
consistent with histoplasmosis.  

VA CT chest scan findings dated in July 1998 showed one 
calcified density in the veteran's right lung.  A VA chest X-
ray report, dated in December 1998, includes a diagnosis of 
small dense right lower lobe nodule consistent with a 
granuloma.  VA CT chest scan findings dated in January 1999 
showed a right lower lobe calcified granuloma.  No focal air 
space or effusion was identified.  

In the course of his May 1999 personal hearing the veteran 
testified that he experiences shortness of breath due to his 
service-connected granuloma.

An August 1999 VA pulmonary function test report indicates 
that spirometry testing appeared to be within normal limits.  

On March 2000 VA special pulmonary examination, the veteran 
complained of increasing dyspnea on exertion as well as a 
periodic productive cough (which the veteran indicated had 
been attributed to sinusitis by his primary care physician).  
The examiner is shown to have reviewed several clinical 
records, such as past pulmonary test findings.  The examiner 
noted evidence of prior chronic granulomatous changes.  The 
examiner added that by pulmonary function test and 
examination there was no evidence at this time of a diagnosis 
of an interstitial lung disease.

The veteran has been rated as zero percent disabled for his 
granuloma of the right lung by analogy under Diagnostic Code 
6820 (Neoplasms, benign) under the portion of the Rating 
Schedule for the respiratory system.  See 38 C.F.R. § 4.97.  
This Code directs that the disability be evaluated pursuant 
to an appropriate respiratory analogy.  The RO considered the 
veteran's lung condition as analogous to mycotic lung 
disease, and applied the schedular criteria for mucormycosis, 
Code 6839.  Under this particular code, a 30 percent rating 
is warranted for chronic pulmonary mycosis with minimal 
symptoms such as occasional minor hemoptysis or productive 
cough.  Healed and inactive mycotic lesions, asymptomatic 
warrant a noncompensable rating.  Id.  

At the outset, the Board notes that no specific symptom or 
disability has been medically attributed to the veteran's 
granuloma of the right lung.  Although COPD has been 
diagnosed in the past and the veteran has complained of 
experiencing a productive cough, these have not been 
attributed in any way to his granuloma of the right lung.  
Likewise, recent VA testing (August 1999) and examination 
(March 2000) findings have shown normal pulmonary function 
test results and no evidence of an interstitial lung disease, 
respectively.  Moreover, there is no medical evidence 
whatsoever that shows that any respiratory deficiency is in 
any way related to the veteran's granuloma of the right lung.  
Thus, the disorder is asymptomatic, and a noncompensable 
rating under Diagnostic Code 6839 is warranted.

The Board further observes that the United States Court of 
Appeals for Veterans Claims (Court) has held that in claims 
for increased ratings, staged ratings may be warranted if the 
claim involves an original grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, 
while the rating action appealed from was the initial grant 
of service connection for the veteran's granuloma of the 
right lung disability, the Board finds that the 
noncompensable disability evaluation currently assigned, 
based upon the evidence of record, is the highest rating 
assignable during the entire appeal period of the veteran's 
current claim.  Id.

Additionally, review of the record also reveals that the RO 
has considered the assignment of extraschedular consideration 
for the veteran's granuloma of the right lower lung 
disability pursuant to 38 C.F.R. § 3.321(b)(1).  See May 2000 
RO Hearing Officer decision.  In exceptional cases where 
schedular evaluations are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service- connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is:  A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
Board is of the opinion, following its review of the complete 
evidentiary record, that the noncompensable schedular 
evaluation assigned in this case concerning the veteran's 
right lung granuloma is not inadequate.  As the schedular 
criteria provide a potential basis to award increased 
compensation in this case for this disability, it does not 
appear that the veteran has an "exceptional or unusual" 
granuloma-related disability.

Under these circumstances, the Board must conclude that the 
criteria for a compensable rating for granuloma of the right 
lung not been met.  See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.97, Part 4, Codes 6820, 6839.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

C.  Tachycardia with Intermittent Atrial Fibrillation

The veteran's service medical records from his period of 
active duty include a November 1977 clinical record which 
shows he complained of retrosternal chest pain not related to 
exertion.  Cardiac examination was noted to be within normal 
limits.  Chest pain, doubt cardiac disease, was diagnosed.  

An emergency room clinical record shows that in October 1978 
the veteran was admitted for palpitations and paroxysmal 
atrial fibrillation.  The final diagnosis was paroxysmal 
atrial fibrillation, converted on medical therapy, with no 
evidence of underlying cardiac disease.  

A post service record from a cardiology clinic at a service 
medical facility dated in December 1982 shows that the 
veteran was admitted for treatment of atrial fibrillation.  
It was noted that he had now had a total of three episodes in 
total, occurring in 1978, 1979, and 1982.  The impression was 
idiopathic atrial fibrillation without evidence of underlying 
organic heart disease.  

A treatment record dated in September 1995 shows that 
monitoring revealed a sinus rhythm without evidence of atrial 
fibrillation.  There were other types of arrhythmia, but no 
long pauses and no symptoms reported.  

On VA examination in November 1997 the veteran reported 
having intermittent paroxysmal atrial tachycardia/atrial 
fibrillation dating back to 1978.  He indicated that he 
experienced tachycardia about once a week, and added that he 
had been hospitalized on three separate occasions.  His last 
hospitalization had been in 1983.  It was stated that he did 
have a Holter that was pretty insignificant, with some atrial 
fibrillation which was not associated with any symptoms.  
Paroxysmal atrial tachycardia, with intermittent atrial 
fibrillation without evidence of atherosclerotic 
cardiovascular disease to date was diagnosed.  Abnormal ECG 
[electrocardiogram] was also indicated.  The findings on the 
ECG did not include atrial fibrillation.  

A VA treatment record dated in December 1997 shows that the 
veteran felt palpitations in his chest which he thought might 
be due to atrial fibrillation.  After examination, the 
pertinent diagnoses were (1) palpitations probably secondary 
to PVC's; and (2) history of paroxysmal atrial fibrillation.  

A VA echocardiogram report dated in April 1998 includes 
diagnoses of mildly dilated left ventricle with normal 
systolic function, minimally enlarged left atrium, normal 
right ventricular size and function, mild tricuspid 
regurgitation, and mild pulmonic insufficiency.

An ECG study conducted by the VA in May 1998 was interpreted 
as being abnormal with sinus bradycardia and a left axis 
deviation.  Atrial fibrillation was not diagnosed.  

In the course of his May 1999 personal hearing the veteran 
testified that he slips in and out of fibrillation sometimes 
without even knowing.  (See page 5 of the hearing 
transcript.)  He essentially testified that he went into 
atrial fibrillation 2 or 3 times a day, which last 
approximately 15 minutes.  Id.  He reported being 
hospitalized on 4 occasions where he was treated with 
conversion therapy.

On VA examination in February 2000 the veteran gave a history 
of being hospitalized in 1997 and 1998 for chest pain, that 
the etiology of the chest pain was never discovered, and that 
the pain was felt to be non-cardiac in nature.  The veteran 
reported that he had been in atrial fibrillation in 1977 with 
an erratic heart beat and associated diaphoresis at which 
time he sought evaluation with atrial fibrillation being 
diagnosed.  The cause of the atrial fibrillation was noted at 
that time to be idiopathic.  The veteran added that his 
atrial fibrillation was intermittent, that he had never had 
any electrocardioversion, but that he had been medically 
converted.  A diagnosis of history of idiopathic atrial 
fibrillation and with associated residuals and sequelae of 
discomfort and EKG evidence of normal sinus rhythm.

The veteran has been rated as 10 percent disabled for his 
service-connected cardiac disorder under Code 7010 under the 
portion of the Rating Schedule for the cardiovascular system.  
See 38 C.F.R. § 4.104.  

During the pendency of the veteran's claim, the regulations 
pertaining to the evaluation of cardiovascular disorders were 
changed, effective January 12, 1998.  See 38 C.F.R. § 4.104, 
Diagnostic Codes 7000-7017; 62 Fed. Reg. 65207-65244 (1997).  
Prior to January 12, 1998, the veteran's service-connected 
tachycardia with intermittent atrial fibrillation was 
evaluated under 38 C.F.R. § 4.104, Code 7010.  See also Code 
7013.  Under that code, paroxysmal tachycardia, with 
infrequent attacks, was rated at 10 percent and, when severe, 
with frequent attacks, was rated at 30 percent.  Id.

Effective January 12, 1998, under the revised regulations, 
Code 7010, that concerns supraventricular arrhythmias, 
provides that paroxysmal atrial fibrillation or other 
supraventricular tachycardia with more than four episodes per 
year, documented by electrocardiogram (ECG or EKG) or Holter 
monitor, warrants a 30 percent evaluation.  38 C.F.R. § 
4.104, Code 7010 (2001).  Permanent atrial fibrillation (lone 
atrial fibrillation), or; one to four episodes per year of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia, documented by ECG or Holter monitor, warrants a 
10 percent evaluation.  Id.

Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v Derwinski, 1 Vet. App. 308, 312-313 
(1991).

At the outset, the Board notes that neither the application 
of the "old" nor the "new" provisions of Code 7010, based 
upon the facts of this case, warrants a rating in excess than 
the 10 percent rating currently assigned the veteran for his 
service-connected cardiac-related disability.  In light of 
the veteran's testimony that the atrial fibrillation can 
occur without him even knowing it, the disorder cannot be 
characterized as being severe in degree.  Moreover, as is 
discussed in more detail below, the medical evidence shows 
that the attacks are not frequent.  As the veteran is not 
shown to suffer from severe frequent attacks, a rating in 
excess of 10 percent is not warranted in this instance under 
the "old" regulations.  

Likewise, a rating in excess of 10 percent based upon the 
utilization of the "new" regulation is not for application 
in this case.  Contrary to the veteran's contention and the 
history he has given, the Holter monitoring conducted in 
September 1995 shows that results were interpreted as being 
without evidence of atrial fibrillation.  The word 
"without" was symbolized by the use of an "s" with a line 
over it.  A VA physician in December 1997 indicated that 
symptoms which the veteran attributed to atrial fibrillation 
were actually due to other factors.  Although atrial 
fibrillation was diagnosed on a number of occasions in the 
veteran's treatment records dated in 1998 and later, this 
diagnosis was based on the veteran's history and not on 
Holter monitoring.  On the VA examination in February 2000, 
the veteran reported experiencing erratic flutters occurring 
on a daily basis, but it was indicated that he had atrial 
fibrillation which was symptomatic with diaphoresis 
approximately only twice a year.  Also, none of his recent 
ECG's have shown either atrial fibrillation or 
supraventricular tachycardia.  Thus, the evidence of record 
simply does not support findings of more than four episodes 
of paroxysmal atrial fibrillation or other supraventricular 
tachycardia per year, documented by electrocardiogram (ECG or 
EKG) or Holter monitor. 

The Board further observes that the Court has held that in 
claims for higher ratings, staged ratings may be warranted if 
the claim involves an original grant of service connection.  
See Fenderson, supra.  In this case, while the rating action 
appealed from was the initial grant of service connection for 
the veteran's cardiac disability, the Board finds that the 10 
percent disability evaluation currently assigned, based upon 
the evidence of record, is the highest rating assignable 
during the entire appeal period of the veteran's current 
claim.  Id.

Additionally, review of the record also reveals that the RO 
has considered the assignment of extraschedular consideration 
for the veteran's tachycardia with intermittent atrial 
fibrillation disability pursuant to 38 C.F.R. § 3.321(b)(1).  
See May 2000 RO Hearing Officer decision.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
the RO may refer a claim to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service- connected disability or disabilities."  38 
C.F.R. § 3.321(b)(1).  

The Board is of the opinion, following its review of the 
complete evidentiary record, that the 10 percent schedular 
evaluation assigned in this case concerning the veteran's 
tachycardia with intermittent atrial fibrillation is not 
inadequate.  As the schedular criteria provide a basis to 
award increased compensation in this case for this 
disability, it does not appear that the veteran has an 
"exceptional or unusual" cardiac-related disability.

Under these circumstances, the Board must conclude that the 
criteria for a rating in excess of 10 percent for tachycardia 
with intermittent atrial fibrillation has not been met.  See 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.104, Part 4, 
Code 7010.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert, 
supra.

ORDER

Service connection for COPD/Interstitial Disease is denied.

Service connection for a stomach disorder is denied.

A compensable rating for granuloma of the right lung is 
denied.

A rating in excess of 10 percent for tachycardia with 
intermittent atrial fibrillation is denied.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

